                          Case 19-12502-LSS              Doc 10      Filed 11/21/19        Page 1 of 9



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         BUMBLE BEE PARENT, INC., et al.,1                            Case No. 19-12502 (___)

                                            Debtors.                  (Joint Administration Requested)


                 DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) GRANTING
            ADMINISTRATIVE EXPENSE PRIORITY TO ALL UNDISPUTED OBLIGATIONS
                    FOR GOODS ORDERED PREPETITION AND RECEIVED
            POSTPETITION AND AUTHORITY TO SATISFY SUCH OBLIGATIONS IN THE
             ORDINARY COURSE OF BUSINESS, AND (II) GRANTING RELATED RELIEF

                          The above-captioned affiliated debtors and debtors in possession (collectively, the

         “Debtors”) hereby submit this motion (this “Motion”) for entry of an order, substantially in the

         form attached hereto as Exhibit A (the “Proposed Order”), pursuant to section 503(b) of title 11

         of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), (i) granting

         administrative expense priority to all undisputed obligations for goods ordered prepetition and

         received postpetition and authority to satisfy such obligations in the ordinary course of business;

         and (ii) granting related relief. In support of the Motion, the Debtors rely upon and incorporate

         by reference the Declaration of Kent McNeil in Support of Chapter 11 Petitions and First-Day

         Motions (the “First Day Declaration”), which was filed concurrently herewith. In further support

         of this Motion, the Debtors respectfully state as follows:

                                              JURISDICTION AND VENUE

                          1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

         and 1334(b), and the Amended Standing Order of Reference from the United States District

         1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
         Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned
         Debtors is 280 Tenth Avenue, San Diego, CA 92101.
01:25563963.1
                        Case 19-12502-LSS           Doc 10     Filed 11/21/19    Page 2 of 9



         Court for the District of Delaware dated as of February 29, 2012. This is a core proceeding

         pursuant to 28 U.S.C. § 157(b) and pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy

         Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

         “Local Rules”), the Debtors consent to the entry of a final order by the Court in connection with

         this Motion to the extent that it is later determined that the Court, absent consent of the parties,

         cannot enter final orders or judgments in connection herewith consistent with Article III of the

         United States Constitution. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

         1409.

                        2.        The statutory and legal predicate for the relief requested herein is section

         503(b) of the Bankruptcy Code.

                                                   BACKGROUND

                        3.        On the date hereof (the “Petition Date”), each of the Debtors commenced

         a voluntary case under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The

         Debtors are authorized to operate their businesses and manage their properties as debtors in

         possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.                 No official

         committees have been appointed in the Chapter 11 Cases and no request has been made for the

         appointment of a trustee or an examiner.

                        4.        Additional information regarding the Debtors’ businesses, capital

         structure, and the circumstances leading to the filing of the Chapter 11 Cases is set forth in the

         First Day Declaration.

                                               RELIEF REQUESTED

                        5.        By this Motion, the Debtors seek entry of the Proposed Order: (i) granting

         administrative expense priority to all undisputed obligations for goods ordered prepetition and


01:25563963.1

                                                           2
                         Case 19-12502-LSS        Doc 10      Filed 11/21/19    Page 3 of 9



         received postpetition and authority to satisfy such obligations in the ordinary course of business;

         and (ii) granting related relief.

                         6.      As noted in the First Day Declaration, filed concurrently herewith, the

         Debtors rely heavily on the receipt of various goods in the operation of their businesses,

         including but not limited to raw and finished food products, canning and other packaging

         supplies, and shipping-related products. Prior to the Petition Date, the Debtors ordered goods in

         the ordinary course of business that are essential to the conduct of their business but will not be

         received until after the Petition Date (the “Outstanding Prepetition Orders”).

                         7.      To avoid becoming general unsecured creditors of the Debtors’ estates

         with respect to such goods, certain suppliers and vendors may refuse to ship or transport such

         goods (or may attempt to recall such shipments) unless the Debtors issue substitute purchase

         orders or agreements postpetition.       To prevent any disruption to the Debtors’ business

         operations, and given that goods necessary to the ordinary course operation of the Debtors’

         business that were ordered prepetition may not be received until after the Petition Date, the

         Debtors hereby seek entry of an order: (a) granting administrative expense priority under section

         503(b) of the Bankruptcy Code to all undisputed obligations of the Debtors arising from the

         Outstanding Prepetition Orders and (b) authorizing the Debtors to satisfy such obligations in the

         ordinary course of business.

                                               BASIS FOR RELIEF

                         8.      Pursuant to section 503(b) of the Bankruptcy Code, obligations that arise

         in connection with the postpetition receipt of goods, including goods ordered prepetition, are, in

         fact, administrative expense priority claims because they benefit the estate postpetition. Thus,

         the granting of the relief sought herein with respect to the Outstanding Prepetition Orders will

         not afford such claimants any greater priority than they otherwise would have if the relief
01:25563963.1

                                                          3
                        Case 19-12502-LSS        Doc 10      Filed 11/21/19    Page 4 of 9



         requested herein were not granted, and will not prejudice any other party in interest. Absent such

         relief, however, the Debtors may be required to expend substantial time and effort reissuing the

         Outstanding Prepetition Orders to provide certain suppliers and vendors with assurance of such

         administrative priority. The attendant disruption to the continuous and timely flow of critical

         goods to the Debtors would significantly hinder the Debtors’ ability to continue operations in the

         ordinary course, damage the Debtors’ business reputation, erode the Debtors’ customer base and

         market share, and ultimately lead to a loss of revenue, all to the detriment of the Debtors and

         their creditors. Any inability to operate seamlessly in the ordinary course of business because

         the post-petition receipt of necessary goods has been interrupted could also jeopardize the

         Debtors’ ability to consummate the restructuring transaction contemplated by their prepetition

         restructuring support agreement.

                        9.     Accordingly, the Debtors submit that the Court should confirm the

         administrative expense priority status of the Outstanding Prepetition Orders and should authorize

         the Debtors to pay the Outstanding Prepetition Orders in the ordinary course of business.

                                         RESERVATION OF RIGHTS

                        10.    Nothing contained herein is intended or should be construed as an

         admission as to the validity of any claim against the Debtors, a waiver of the Debtors’ rights to

         dispute any claim, or an approval or assumption of any agreement, contract, or lease under

         section 365 of the Bankruptcy Code. The Debtors expressly reserve their right to contest any

         claim related to the relief sought herein. Likewise, if the Court grants the relief sought herein,

         any payment made pursuant to an order of the Court is not intended to be, nor should it be,

         construed as an admission as to the validity of any claim or a waiver of the Debtors’ rights to

         subsequently dispute such claim.


01:25563963.1

                                                         4
                        Case 19-12502-LSS         Doc 10        Filed 11/21/19   Page 5 of 9



                                                      NOTICE

                        11.     Notice of this Motion has been or will be provided to: (a) the Office of the

         United States Trustee for the District of Delaware; (b) holders of the twenty (20) largest

         unsecured claims on a consolidated basis against the Debtors; (c) counsel to the ABL Agent and

         ABL DIP Agent; (d) counsel to the Term Loan Agent and Term Loan DIP Agent; (e) the Internal

         Revenue Service; (f) the Securities and Exchange Commission; (g) the Offices of the United

         States Attorney for each of the District of Delaware and the Northern District of California; and

         (h) the Banks. Notice of this Motion and any order entered hereon will be served in accordance

         with Local Rule 9013-1(m). In light of the nature of the relief requested herein, the Debtors

         submit that no other or further notice is necessary.

                                    [Remainder of page intentionally left blank]




01:25563963.1

                                                          5
                       Case 19-12502-LSS         Doc 10        Filed 11/21/19   Page 6 of 9



                                                 CONCLUSION

                       WHEREFORE, the Debtors request that the Court enter the Proposed Order,

         granting the relief requested herein and such other and further relief as the Court may deem just

         and proper.

         Dated:   November 21, 2019                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                                   /s/ Jared W. Kochenash
                                                   Pauline K. Morgan (No. 3650)
                                                   Ryan M. Bartley (No. 4985)
                                                   Ashley E. Jacobs (No. 5635)
                                                   Elizabeth S. Justison (No. 5911)
                                                   Jared W. Kochenash (No. 6557)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253

                                                   -and-

                                                   PAUL, WEISS, RIFKIND, WHARTON &
                                                   GARRISON LLP
                                                   Alan W. Kornberg
                                                   Kelley A. Cornish
                                                   Claudia R. Tobler
                                                   Christopher Hopkins
                                                   Rich Ramirez
                                                   1285 Avenue of the Americas
                                                   New York, New York 10019
                                                   Telephone: (212) 373-3000
                                                   Facsimile: (212) 757-3990

                                                   Proposed Co-Counsel to the Debtors and
                                                   Debtors in Possession




01:25563963.1

                                                           6
                Case 19-12502-LSS   Doc 10   Filed 11/21/19   Page 7 of 9



                                     EXHIBIT A

                                    Proposed Order




01:25563963.1
                            Case 19-12502-LSS             Doc 10       Filed 11/21/19         Page 8 of 9



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                         Chapter 11

         BUMBLE BEE PARENT, INC., et al.,1                              Case No. 19-12502 (___)

                                              Debtors.                  (Jointly Administered)

                                                                        Ref. Docket No. ___

                   ORDER (I) GRANTING ADMINISTRATIVE EXPENSE PRIORITY TO
                 ALL UNDISPUTED OBLIGATIONS FOR GOODS ORDERED PREPETITION
                    AND RECEIVED POSTPETITION AND AUTHORITY TO SATISFY
                          SUCH OBLIGATIONS IN THE ORDINARY COURSE
                         OF BUSINESS AND (II) GRANTING RELATED RELIEF

                            Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors

         and debtors in possession (collectively, the “Debtors”) for the entry of an order, pursuant to

         section 503(b) of the Bankruptcy Code, (i) granting administrative expense priority to all

         undisputed obligations for goods received postpetition pursuant to the Outstanding Prepetition

         Orders and (ii) granting related relief; and it appearing that this Court has jurisdiction to consider

         the Motion pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of

         Reference from the United States District Court for the District of Delaware dated as of February

         29, 2012; and it appearing that venue of these cases and the Motion in this district is proper

         pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core proceeding

         pursuant to 28 U.S.C. § 157(b); and it appearing that this Court may enter a final order consistent

         with Article III of the United States Constitution; and upon the First Day Declaration; and it

         appearing that proper and adequate notice of the Motion has been given and that no other or

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
         Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned
         Debtors is 280 Tenth Avenue, San Diego, CA 92101.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
01:25563963.1
                        Case 19-12502-LSS          Doc 10      Filed 11/21/19    Page 9 of 9



         further notice is necessary; and after due deliberation thereon; and good and sufficient cause

         appearing therefor;

                        IT IS HEREBY ORDERED THAT:

                        1.      The Motion is GRANTED as set forth herein.

                        2.      All undisputed obligations related to postpetition receipt of good under the

         Outstanding Prepetition Orders are granted administrative expense priority in accordance with

         section 503(b)(1)(A) of the Bankruptcy Code.

                        3.      The Debtors are authorized, but not directed, to pay all undisputed

         amounts related to the Outstanding Prepetition Orders in the ordinary course of business

         consistent with the parties’ customary practices in effect prior to the Petition Date.

                        4.      Nothing in this Order (a) is intended or shall be deemed to constitute an

         assumption of any agreement pursuant to section 365 of the Bankruptcy Code or an admission as

         to the validity of any claim against the Debtors and their estates, (b) shall impair, prejudice,

         waive or otherwise affect the rights of the Debtors and their estates with respect to the validity,

         priority or amount of any claim against the Debtors and their estates, or (c) shall be construed as

         a promise to pay a claim.

                        5.      The Debtors are authorized to take all actions necessary to effectuate the

         relief granting in this Order in accordance with the Motion.

                        6.      This Court shall retain jurisdiction with respect to all matters arising from

         or related to the implementation, interpretation, and enforcement of this Order.

         Dated: November ____, 2019
                Wilmington, Delaware
                                                            United States Bankruptcy Judge




01:25563963.1
                                                           2
